Mental health (short presentation)
The next item is a short presentation of the report by Mrs Tzampazi, on behalf of the Committee on the Environment, Public Health and Food Safety, on Mental Health.
Mr President, Commissioner, ladies and gentlemen, there is now an ever-increasing awareness that there is no health without mental health. We realise that mental health problems frequently have an impact, from a humanitarian and financial point of view, both on the personal, family, professional and social lives of the individuals and their families and on society as a whole.
The figures speak for themselves: one in four people will experience some form of mental disorder. Depression is one of the most common disorders and, by 2020, will be the most common illness in the developed world. Some 59 000 suicides are committed in the European Union every year, 90% of which are attributable to mental disorder. Vulnerable and marginalised groups, such as disabled people, are more likely to suffer mental health problems.
Also, in an ageing Europe, neurodegenerative disorders are becoming ever more common. We will therefore all agree that there is a need to take a concerted approach to the challenges posed by mental health and that it concerns us all. We all have an obligation to defend mental health and safeguarding the rights of mental patients and their families is an ideological and political position whereby the state provides social support and protection to those who need it. The first step was the Commission's Green Paper; the next step was the European Conference 'Together for Mental Health and Wellbeing', which also established the European Pact for Mental Health and Wellbeing.
In keeping with this, the report on mental health, which was approved unanimously by the Committee on the Environment, Public Health and Food Safety, includes a series of recommendations to promote the mental health and wellbeing of the populace, to combat the stigma of discrimination and social exclusion, to strengthen preventive action and self-help, and to provide support and adequate treatment to people with mental health problems and to their families and carers.
In the report, we stress the need to provide high-quality, accessible, effective and universal mental health services and up-to-date legislation. We call for emphasis to be placed on the training of everyone in key positions. We call for access to appropriate education, training and employment and for the creation of a supportive environment, with particular emphasis on vulnerable groups. We call for emphasis to be placed on the prevention of mental ill-health through social intervention. We call for the Member States to empower organisations which represent people with mental health problems. We propose the adoption of a platform to monitor the implementation of the Pact. We call on the Commission to present the conclusions of the thematic conferences. We stress the need to produce appropriate indicators with a view to improving the assessment of needs at national and European level.
At the same time, we are formulating proposals within the framework of the five priority areas of the Pact. Within this framework, we stress that, in order to prevent depression and suicide, we need to implement multi-sectoral programmes and set up networks, to develop a healthy climate in schools, to improve working conditions, to adopt measures to improve the quality of life and, finally, as regards combating stigma and social exclusion, we stress that public information and awareness campaigns are needed. For this, I should like to thank the members who contributed with their proposals and I hope that we shall send out a message that mental health is a valuable social commodity and that we all need to work to promote it.
Member of the Commission. - Mr President, I congratulate the European Parliament and its rapporteur, Ms Tzampazi, on this own-initiative report on mental health. The report quite rightly underlines the great impact mental health has on general wellbeing, on education, on learning, and on social cohesion in the European Union.
The fact that Parliament is adopting this report only two years after a resolution responding to the Commission's Green Paper on mental health signals the urgent need for more action in this field.
In my view, there is some reason for optimism. There is more awareness of the importance of mental health and wellbeing across all sectors, compared to a few years ago. This was evident from the great support for the Commission's high-level conference 'Together for mental health and wellbeing' and the European Pact for Mental Health and Wellbeing, both of which were mentioned by the rapporteur.
Further positive developments include the fact that many Member States have revised their mental health strategies or are setting up action plans, for example, in Finland and Hungary. Socio-economic learning has been included in school curricula. In the United Kingdom, life issues are now a subject in their own right in many schools.
Employers are increasingly aware of the links between wellbeing and productivity. CSR Europe has even created a toolkit for wellbeing in the workplace. However, let us be clear. There can certainly be no reason for complacency, and much more remains to be done. There could be new risks for mental health as a result of the current financial and economic crisis. Member States could be tempted to reduce budgets for mental health or to reduce their efforts to build up modern mental health systems with community-based services instead of outdated asylums.
The economic downturn worsens the future prospects of young people, especially school leavers. Job insecurity in the workplace, and its ensuing concerns over the stability of incomes and rising levels of unemployment, create new major threats for mental health.
Over the next two years, the Commission will organise a series of thematic conferences on the five priorities of the mental health pact. These will be joint events with Council Presidencies and Member States. A first international conference on stigma and psychiatric care will be organised by the Czech Presidency on 29 May this year. The first thematic conference on mental health in youth and education will take place in Stockholm on 29-30 September, in cooperation with the Swedish Presidency. The second thematic conference on the prevention of depression and suicide will be organised with Hungary in December. In the first semester of 2010, the Spanish Presidency will host a thematic conference on the mental health of older people. Furthermore, we are in contact with Member States regarding two further conferences on mental health in workplace settings and on combating stigma and social exclusion.
Parliament's report includes many concrete suggestions which constitute a valuable contribution to future debates in these conferences. The report not only highlights the relevance of mental health in the European Union, but also demonstrates that there are many opportunities to act in the area of mental health at European Union level.
One of the suggestions in the report is to set up a structure to oversee the implementation of the European Pact for Mental Health and Wellbeing. I agree that there would be significant added value in periodically reviewing progress against the objectives of the pact.
We will seriously consider how we can best put such an idea into practice. Once again, I would like to thank Parliament and its rapporteur for this very supportive report and its very important recommendations.
The item is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
in writing. - Mental health is a key factor in people's lives and there is increasing evidence of its impact on our social, economic and legal systems. I support this report since it entails a comprehensive approach to the challenges we face in the mental health sector, such as combating stigma, discrimination and social exclusion, but also recognising the need for preventive programs, public support and adequate treatment of people.
As a relatively new science, mental health is not widely recognised as a priority, but recent technological developments have allowed us to explore more of the human brain, showing the way to new, life-changing treatments for individuals. I believe we should strongly support further research in this area, with special attention to the growing elderly population in Europe, which is hoping for a healthy, dignified and active ageing.
We need accessible structures for care and treatment of mental illnesses, but it is also very important to have a supportive environment such as labour market integration programmes. Mental health is also very relevant in workplace settings where it can severely hamper performance, so we need to promote good practices among employers that reduce unnecessary stress and preserve the mental wellbeing of their employees.
I would like to thank Mrs Tzampazi for her report on mental health, which I voted in favour of.
One in four people suffer from mental health problems at least once in their life. It is estimated that by the year 2020, depression will have become the most common illness in the developed world and the second main reason for incapacity for work. External factors, such as the consequences of the present financial crisis, will tend to make people vulnerable to these problems. Not only does mental ill-health entail an expense that is a burden on the healthcare sector and the entire social and economic system; it also detracts from the quality of life of sufferers and their families to an unnecessary degree.
Although there have been dramatic leaps forward as regards standards of care and general attitude, people who suffer from mental health problems and their families are being marginalised more and more often. The differences in standards that apply to prevention and the guarantee of first-rate care are too great, both among the EU countries and regionally within countries.
I am pleased that special mention was made of the matter of mental health in young people in Mrs Tzampazi's report, which proposes that there should be cross-sectoral programmes to address it. We should not forget, however, that the most important preventive mental health work is always the responsibility of educators and agencies outside the family and home. This entails promoting healthy lifestyles, and listening to children and young people and paying attention to them.
I consider the high quality, easy accessibility and effectiveness of universal mental health services called for in Mrs Tzampazi's report to be especially important, as I do greater investment in top quality research. There should be more funding in particular for medical research into the links between prevention and mental and physical health problems.
Mental health disorders are national health problems in many countries, as they have a significant influence on the people involved, their families and society in general. Mental health disorders also often lead to disability and can thus cause a significant economic burden on society.
In accordance with the World Bank's 1993 development report, four of the ten most common causes of disability were mental health and/or neurological disorders. Whereas in 1993, depression was in fourth place among illnesses causing disability, if present tendencies continue, by 2020, depression may become the second most significant cause among the total population, and even the most significant cause of disability for women.
Despite the extent and seriousness of the consequences of mental health disorders, there are still countries in the world and in Europe today where insufficient attention is devoted to the problem. Such a situation is often caused by the prevalent partly negative public and political attitude in society and the stigmatisation of the mentally ill. This, in turn, leads to insufficient attention being devoted to mental health, limited availability of services, the shortage of alternative treatment methods and insufficient information about treatment possibilities.
Regardless of the fact that the solution of mental health problems falls within the competence of the Member States, it is important that the volume of financial assistance and knowledge-based assistance provided to Member States by the EU be further increased, in order to help them develop and improve the necessary health, social, care and educational services and preventive measures.
I believe that the promotion of individuals' mental health and welfare must become a high-priority objective in all Member States of the European Union, because individuals' mental health has the most direct effect on Member States' economic productivity and employment.
As we know, mental health is a fundamental value for every person, and we, the representatives of the nations of Europe, must not forget this fact. I think it is a good thing that, today, we have turned to this issue in the forum of the European Parliament. Mental illnesses, a flood of suicides and depression have become a threat to contemporary society. These problems do not only affect people who live under constant stress, but also children, young people and the elderly. I think that we should take far-reaching steps to defeat these diseases of civilisation. This is also why I support research and free access to the results of this research, as well as specialists.
In expressing my thanks for the Report on Mental Health, I would, at the same time, like to express my concern regarding whether it is possible, in addition to providing assistance to the elderly, and action to combat stigmatisation and social exclusion, to also include projects aimed at reaching people who are socially marginalised. Such people very often display antipathy towards others, feel alienated, and have a fear of the censure of society. In my opinion, the first problem we should focus on is an extensive education programme so that everyone who is in need will know where to turn, what kind of help can be obtained and, most importantly, that it is possible to return to a normal life.
Mental health and wellbeing are a major challenge during this century we are living in. The World Health Organisation estimates that mental disorders will account for 15% of all illness by 2020.
I am particularly concerned about the future of adolescents and children, which is why I have proposed action to make citizens aware of the deterioration in the state of mental health in children whose parents have emigrated, along with the introduction of programmes in schools designed to help these young people face the psychological problems linked to their parents' absence.
I have insisted on this matter due to the large number of children abandoned by parents who have gone off to work abroad, a situation encountered increasingly often in Central and Eastern Europe. Still with the support of these young people in mind, I have proposed action to promote setting up counselling functions in every secondary school and offer alternative options which are confidential and which will not stigmatise these children, in order to meet their social and emotional needs.
Bearing in mind that mental health determines the quality of life of the European Union's citizens, this issue must be dealt with just as seriously as physical health matters. In fact, a European action plan for this is required in order to respond to the challenges posed by mental disorders.
When we talk about health, we are usually referring to physical wellbeing. Yet mental illness can be as much of a handicap to the daily lives of sufferers, and has extensive adverse social effects. Parliament's initiative to improve information on mental health is a very positive step, therefore. There should be more public discussion of approaches to mental disorders and, in addition, methods for preventing mental illness should be made accessible to the general public.
The workplace setting should be particularly emphasised in this connection. Since working people spend a very great deal of time at their workplace and are exposed to stress in connection with their work, it is necessary to promote mental health in that particular setting. Only motivated, balanced workers are in a position to meet the demands made of them.
Awareness of this issue should therefore be raised among businesses and public bodies. On the whole, by recognising mental disorders, Parliament is indicating a modern understanding of health and offering many sufferers a positive perspective in the long term.